
	

114 HR 4239 : Tracking Foreign Fighters in Terrorist Safe Havens Act
U.S. House of Representatives
2015-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 4239
		IN THE SENATE OF THE UNITED STATESDecember 17, 2015Received; read twice and referred to the Select Committee on IntelligenceAN ACT
		To require intelligence community reporting on foreign fighter flows to and from terrorist safe
			 havens abroad, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Tracking Foreign Fighters in Terrorist Safe Havens Act. 2.Intelligence community reporting to Congress on foreign fighter flows (a)Reports requiredNot later than 60 days after the date of the enactment of this Act, and every 180 days thereafter, the Director of National Intelligence, consistent with the protection of intelligence sources and methods, shall submit to the appropriate congressional committees a report on foreign fighter flows to and from terrorist safe havens abroad.
 (b)ContentsEach report submitted under subsection (a) shall include, with respect to each terrorist safe haven, the following:
 (1)The total number of foreign fighters who have traveled or are suspected of having traveled to the terrorist safe haven since 2011, including the countries of origin of such foreign fighters.
 (2)The total number of United States citizens present in the terrorist safe haven. (3)The total number of foreign fighters who have left the terrorist safe haven or whose whereabouts are unknown.
 (c)FormThe reports submitted under subsection (a) may be submitted in classified form. If such a report is submitted in classified form, such report shall also include an unclassified summary.
 (d)SunsetThe requirement to submit reports under subsection (a) shall terminate on the date that is two years after the date of the enactment of this Act.
 (e)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means— (1)in the Senate—
 (A)the Committee on Armed Services; (B)the Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security and Governmental Affairs;
 (E)the Committee on Banking, Housing, and Urban Affairs; (F)the Committee on Foreign Relations; and
 (G)the Committee on Appropriations; and (2)in the House of Representatives—
 (A)the Committee on Armed Services; (B)the Permanent Select Committee on Intelligence;
 (C)the Committee on the Judiciary; (D)the Committee on Homeland Security;
 (E)the Committee on Financial Services; (F)the Committee on Foreign Affairs; and
 (G)the Committee on Appropriations.  Passed the House of Representatives December 16, 2015.Karen L. Haas,Clerk 